Citation Nr: 0802699	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-20 801	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected neurogenic bladder, currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection of erectile 
dysfunction, claimed as secondary to service-connected 
neurogenic bladder. 

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).
   

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to February 
1947, from November 1948 until September 1949, and from June 
1952 until July 1954.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (the RO).

Procedural history

In August 2001, the RO received the veteran's claim of 
entitlement to service connection for a bladder disorder.  In 
a September 2002 rating decision, the RO granted service 
connection for neurogenic bladder and assigned a 30 percent 
disability rating.  The veteran disagreed with the rating 
assigned.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2003.

In a May 2004 decision, the Board denied the claim of 
entitlement to an increased disability rating for the 
service-connected neurogenic bladder.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a decision dated August 8, 
2006, the Court vacated the Board's May 2004 decision and 
remanded this matter to the Board for development consistent 
with the Court's findings.

In the meantime, the veteran perfected an appeal of the RO's 
March 2005 denial of his claim of entitlement to service 
connection of erectile dysfunction, claimed as secondary to 
his neurogenic bladder condition, as well as the RO's July 
2003 denial of his claim of entitlement to TDIU.  For the 
sake of economy, the two appeals have been merged.

All three issues were before the Board in May 2007.  At that 
time, the matters were remanded to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC for additional 
development consistent with the Court's August 2006 decision.  
To the extent practicable, that development has been 
completed.  
See the Board's discussion below.

In October 2007, the AMC issued a Supplemental Statement of 
the Case (SSOC) which continued to deny all three of the 
veteran's claims.  The matters have therefore been returned 
to the Board for further appellate review.  

Representation

In August 2003, the veteran was informed by the RO that VA 
had revoked the authority of his attorney to represent VA 
claimants, and that such revocation of authority became 
effective on July 28, 2003.  The veteran was also informed 
that he could obtain representation elsewhere and that the RO 
would assist him in obtaining the proper forms, if he so 
desired.  No response has been received from the veteran, and 
the Board therefore presumes that he wishes to proceed 
unrepresented.

Issues not on appeal

In June 2007, the veteran submitted argument indicating his 
belief that he suffers from a throat condition as a result of 
VA medical care, that is to say he submitted an informal 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for a throat condition.  This claim has yet to be adjudicated 
to the RO.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's bladder disability is manifested by 
obstructed voiding, requiring use of a catheter three times 
daily; and recurring urinary tract infection.

2.  The competent and probative medical evidence of record 
does not include diagnosis of or treatment for erectile 
dysfunction.  

3.  The veteran's service-connected disabilities are limited 
to the neurogenic bladder, evaluated as 30 percent disabling.  

4.  The medical and other evidence of record does not support 
the conclusion that the veteran's service-connected 
disability renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's service-connected bladder disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7542 (2007).

2.  The evidence does not show that erectile dysfunction was 
incurred as a consequence of the service-connected neurogenic 
bladder.  38 C.F.R. § 3.310 (2007).  

3.  The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issues will then be analyzed 
and a decision rendered.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in May 2007.  

In its May 2004 decision, the Board noted that the RO had 
requested disability records from the Social Security 
Administration (SSA) in April 2003, but was informed by SSA 
that "an exhaustive and comprehensive search" did not turn up 
any records.  However, the Court found that further efforts 
to obtain the veteran's SSA records should be made by VA.  
The Court further found that until it is determined that 
additional efforts to obtain the veteran's SSA records would 
be futile VA has not completed its duty to assist the veteran 
in the development of his claim.  Accordingly, in its May 
2007 remand the Board directed the RO to again contact SSA 
for the purpose of obtaining any records from that agency 
that pertain to the veteran's claim for disability benefits. 
The RO was further directed that any records so obtained 
should be associated with the veteran's VA claims folder and 
that any notice from SSA that these records are not available 
should be noted in the veteran's claims folder.  

The Board's remand instructions were as follows:

1. VBA must again contact SSA for the purpose of 
obtaining any records from that agency that pertain to 
the veteran's claim for disability benefits. Any records 
so obtained should be associated with the veteran's VA 
claims folder. Any notice from SSA that these records 
are not available should be noted in the veteran's 
claims folder.

2. If no records, or incomplete records, are obtained 
from SSA, VBA should contact the veteran and advise him 
of its inability to obtain such records and should 
request that the veteran provide any SSA records which 
he has in his possession.

3. Following completion of the foregoing development, 
and of any other development which VBA deems necessary, 
VBA should readjudicate the veteran's claims. If the 
benefit sought on appeal remains denied, the veteran 
should be furnished with copies of a supplemental 
statement of the case and be given the opportunity to 
respond thereto.

See the Board's May 7, 2007 remand, page 4.

As a result of the remand, the RO sent the veteran a letter 
in May 2007 which specifically informed him of VA's 
difficulties in obtaining his SSA records and requesting that 
he forward to VA any such records he had in his possession.  
The veteran has submitted additional argument in response to 
this request, but did not include any reference to those 
records or the records themselves.    

Also in May 2007, the RO sent an additional request to SSA 
for the veteran's records.  In June 2007 SSA responded that 
"After an exhaustive and comprehensive search, we were not 
able to locate the folder."  This is the same response 
received to the April 2003 records request.  

It is clear that the veteran's SSA records have been lost or 
destroyed and that any additional efforts to obtain those 
records would be futile.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

Accordingly, given the unavailability of the veteran's 
records, the remand instructions of the Court and the Board 
have been followed to the extent practicable.    Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].  Remand 
for additional development of this point would serve no 
useful purpose.  

The Board additionally notes that the AMC readjudicated the 
veteran's claim in the 
October 2007 SSOC.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA. The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated 
September 7, 2001 (bladder condition),  April 16, 2003 (TDIU) 
and June 8, 2004 (erectile dysfunction), whereby the veteran 
was advised of the provisions relating to the VCAA.  

Regarding the veteran's bladder condition claim, as will be 
discussed below, the Court's decision which vacated the June 
2004 decision regarding this issue articulated errors in 
terms of VA's duty to assist the veteran under the VCAA.  
However, no deficiencies in VCAA notice, or the Board's 
articulation of why VCAA notice was adequate, were 
identified.  Certainly, if there were problems with VCAA 
notice this would have been pointed out.  The Board is aware 
of the Court's often stated interest in conservation of 
judicial resources and in avoiding piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will 
[not] review BVA decisions in a piecemeal fashion"]; Fugere 
v. Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

Although the Court's September 2006 Decision serves to vacate 
the Board's May 2004 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Court found no 
fault in the Board's previous notice discussion, and for the 
sake of economy, that complete discussion will not be 
repeated as to this issue.

Specifically, with respect to the erectile dysfunction and 
TDIU claims the veteran was advised in the VCAA letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf that the veteran must give VA enough information 
about the records so that VA could request them from the 
person or agency that has them.  It's still the veteran's 
responsibility to make sure the records are received by VA.

Finally, the Board notes that each letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  For 
example, the June 2004 letter notified him "If there is any 
other information or evidence that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  A similar direction was given in the April 2003 
VCAA letter.  See April 16, 2003 letter, page 2.  These 
requests complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of a 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1), veteran status, is not at issue.  

With respect to the service connection claim, this claim has 
been denied based on a lack evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  Concerning elements (4) and (5), degree of 
disability and effective date, these elements are rendered 
moot by the denial of this claim by the RO.  The Board is 
also denying the service connection claim.  

Regarding the TDIU claim, elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service are not at issue.  Concerning 
elements (4) degree of disability the veteran received 
specific notice as to that issue in a March 2006 letter.  The 
remaining issue, element (5) effective date, is rendered moot 
by the denial of this claim by the RO.  The Board is also 
denying the TDIU claim as such the element remains moot.  

With respect to the veteran's bladder disability claim, the 
decision in Dingess was issued after the May 2004 Board 
decision but before the September 2006 Court decision in this 
matter.  Accordingly, as discussed above, the Board believes 
that if the Court felt based on the Board's prior discussion 
of VCAA notice that the veteran had not received adequate 
notice as contemplated by Dingess as to his claim of 
entitlement to an increased disability rating for his bladder 
condition, such would have been brought to the Board's 
attention in the September 2006 Court decision.  See Fugere, 
supra.  It was not.  
 
The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO requested and 
obtained the identified VA treatment records.  Moreover, the 
RO also obtained the veteran's service medical records.  The 
veteran was afforded VA compensation and pension examinations 
in August 2002 and January 2007.

With respect to the veteran's erectile dysfunction claim, the 
Board notes that there has been no VA medical examination.  
However, as will be discussed in detail below, the evidence 
of record does not include competent medical evidence of 
diagnosis of erectile dysfunction or treatment for same.  
Accordingly, as the evidence of record fails to establish a 
current disability, referral for an examination is not 
necessary for the Board to make a decision regarding the 
claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  As will be discussed below, 
there is no medical evidence that the veteran currently has 
erectile dysfunction.  Therefore, no VA examination is 
required.  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal. The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
indicated in his VA Form 9 for each issue that he did not 
want a BVA hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected neurogenic bladder, currently evaluated as 
30 percent disabling.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].


Specific schedular criteria

Diagnostic Code 7542 provides that disabilities considered 
thereunder should be rated in accordance with the rating 
schedule for voiding dysfunction.  That schedule provides the 
following levels of disability:

Voiding dysfunction:

Rate particular condition as urine leakage, frequency, or 
obstructed voiding. 

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence: 

60 % Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day;

40 % Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day;

Urinary frequency: 

40 % Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night;

Obstructed voiding: 

30% Urinary retention requiring intermittent or continuous 
catheterization;

Urinary tract infection: Poor renal function: Rate as renal 
dysfunction.

30 % Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management;

See 38 C.F.R. § 4.115a (2007) [ratings of the genitourinary 
system-dysfunctions].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bladder disorder, currently evaluated as 30 
percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7542 (2007) [neurogenic bladder].  
He essentially contends that the bladder disorder is more 
severe than is contemplated by the currently assigned rating.

Initial matter - the Court decision

As was described in the Introduction, this issue was remanded 
by the Court in a September 2006 decision.  The Board wishes 
to make it clear that it is aware of the Court's instructions 
in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision." 
The Board's analysis of the matter of service connection for 
a low back disability has been undertaken with that 
obligation in mind.

Specifically, the September 2006 decision directed VA to make 
additional efforts to locate the veteran's SSA records unless 
or until it was determined that additional efforts to do so 
would be futile.  This has been discussed in some detail 
above.
The Board additionally observes that although the absence of 
SSA records is regrettable, there is of record ample evidence 
documenting the service-connected disability, which will be 
discussed below.

Additionally, the Court directed the Board to provide a 
statement, supported by adequate reasons and bases, 
concerning whether or not the veteran's condition warranted 
referral for an extraschedular evaluation.  This will be done 
below.  



Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a bladder disorder, 
the veteran has been diagnosed with a disorder of the 
prostate, which is not service connected.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The Board finds that it is unclear from the medical evidence 
of record to what extent, if any, the veteran's prostate 
disorder is currently contributing to his urinary 
symptomatology.  A May 2002 examination shows that the 
disorder, characterized as benign prostatic hypertrophy, was 
severe.  May 2004 treatment records indicate benign prostatic 
hypertrophy without any specified symptoms.  

Therefore, it does not appear that any symptoms have been 
directly attributed to the prostate disorder or that there is 
an adequate basis in the medical evidence to apportion 
symptoms between the various urinary tract disorders.  In 
addressing the proper evaluation of the veteran's service 
connected bladder disorder, the Board will therefore  
consider all of the veteran's urinary symptoms as if they are 
a part of the service-connected bladder disorder.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was diagnosed in August 2002 with a history of 
neurogenic bladder. Diagnostic Code 7542 deals specifically 
with neurogenic bladder, the specific disability diagnosed in 
this case.  The veteran has not requested that another 
diagnostic code be used.  Accordingly, Diagnostic Code 7542 
is the most appropriate diagnostic code and the Board will 
apply it below.

Schedular rating

By the veteran's account, the hallmark of his bladder 
disorder is a stricture of the urethra which requires 
catheterization to relieve the bladder.  In his August 2002 
VA examination report, the veteran described the need to 
catheterize himself three times a day.  

As discussed above, Diagnostic Code 7542 refers ratings to 
the criteria provided under 38 C.F.R. § 4.115a.  The veteran 
is currently assigned a 30 percent disability rating, which 
is consistent with urinary retention requiring intermittent 
or continuous catheterization; 30 percent is the highest 
rating available for obstructed voiding.

Under 38 C.F.R. § 4.115a, a particular condition may be rated 
as urine leakage, urinary frequency or obstructed voiding.  
Because the veteran is receiving the maximum disability 
rating available for obstructed voiding, the Board has 
considered rating him under urine leakage and urinary 
frequency.

With respect to urine leakage, the veteran's primary problem 
appears to involve  obstructed voiding requiring the use of a 
catheter.  However, he does appear to have some amount of 
overflow incontinence.  At the January 2007 VA medical 
examination urine leakage was noted.  However, there was a 
specific finding that "wearing of absorbent material [is] 
not required."  Accordingly, the Board finds no basis in the 
evidence for rating based on urine leakage.  In the absence 
of urine leakage of a severity to require the use of 
absorbent materials, there cannot be a finding of the use of 
absorbent materials which must be changed 2 to 4 times per 
day as would warrant a 40 percent disability or a finding of 
the use of absorbent materials which must be changed more 
than 4 times per day as would warrant a 60 percent disability 
rating.  Accordingly, a higher disability rating is not 
available based on this criteria.  

With respect to urinary frequency, the veteran has denied any 
complaints of urinary frequency and described only needing to 
catheterize himself three times a day; although he stated 
that he often feels that he needs to urinate again.  A 
November 1997 operative report shows that the veteran was 
catheterizing himself every six hours, or four times a day.  
Such frequency does not support the minimum compensable 
rating for urinary frequency.  Moreover, the January 2007 VA 
examination report indicated a daytime voiding interval of 3 
hours and waking to void only 2 times per night.  

The evidence of record thus supports the conclusion that the 
veteran's disability therefore does not meet or approximate 
the daytime voiding interval less than one hour, or; 
awakening to void five or more times per night as would 
warrant the 40 percent disability rating.  Accordingly, the 
Board finds a rating the veteran's disability on the basis of 
urinary frequency is not appropriate.

In short, the nature of the veteran's service-connected 
bladder disorder involves obstructed voiding and does not 
meet the criteria for a higher disability rating based on 
urinary leakage.  Accordingly, he is most advantageously 
rated with reference to obstructive voiding.  He is rated at 
the maximum, 30 percent, for such disability.

Esteban considerations

The August 2002 VA examiner and the January 2007 VA examiner 
attributed urinary tract infections to the veteran's bladder 
disorder.  The Board wishes to make it clear that it is aware 
of 38 C.F.R. § 4.25 and the Court's holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), in which the Court held that 
two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability.  

In this case the RO properly evaluated the veteran's bladder 
symptoms as a single disability.  The language of Diagnostic 
Code 4.115a, governing ratings of the genitourinary system, 
provide that diseases of the genitourinary system generally 
result in disabilities related to renal or voiding 
dysfunctions, infections or a combination of these.  However, 
and crucially only the predominant area of dysfunction shall 
be considered for rating purposes. In this case, the 
predominant area of dysfunction is clearly obstructed 
voiding.  

With respect to urinary tract infections, the August 2002 VA 
examination report, the January 2007 VA examination report 
and other medical evidence of record does not refer to the 
need for long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  The 
criteria for a minimum compensable rating for urinary tract 
infections are therefore not met.  See 38 C.F.R. § 4.115a.  

Accordingly, on the basis of the medical evidence of record, 
the Board finds that obstructed voiding is the predominant 
area of dysfunction, and that the veteran's bladder symptoms 
are properly evaluated on that basis.  In this case, the 
specific [38 C.F.R. § 4.115a] trumps the general [38 C.F.R. 
§ 4.25].  See Zimick v. West, 
11 Vet. App. 45, 51 (1998) ("'a more specific statute will be 
given precedence over a more general one . . . . ") [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
bladder disability has not changed appreciably during the 
period on appeal.  As noted above, the veteran received VA 
examinations in August 2002 and January 2007.  These reports 
indicate that the veteran's symptoms are predominantly 
related to obstructed voiding with some complaints of 
leakage.  Moreover, VA treatment records similarly indicate 
that the veteran's primary symptomatology is obstructive 
voiding with the need for catheterization.  The veteran has 
been awarded the maximum rating under that schedule.  Based 
on the record, the Board finds that a 30 percent disability 
rating was properly assigned for the entire period.

Extraschedular considerations

In the Court's August 2006 decision, the Court indicated that 
the Board should provide adequate reasons and bases in 
reaching a determination as to whether or not an 
extraschedular evaluation is warranted.   

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO specifically discussed the potential referral for 
extraschedular evaluation in the October 2007 SSOC. 
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.   The record does not show that 
the veteran has required frequent hospitalizations for his 
service-connected neurogenic bladder condition.  The evidence 
of record shows one outpatient surgical procedure during the 
past five years and no recent hospitalization.   

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  

The veteran is unemployed.  A review of the veteran's VA 
claims folder indicates that the veteran suffered head 
injuries in a serious motor vehicle accident in March 1968, 
after service.  A July 1968 letter from the veteran to VA 
indicated that he was permanently incapacitated due to those 
injuries and would be seeking SSA compensation on that basis.  
In a January 1969 rating decision, VA determined that the 
veteran was unemployable due to the impact of his motor 
vehicle accident injuries and limited education, without 
reference to any bladder symptoms.  

The veteran has asserted that his frequent need for 
catheterization and urinary leakage renders him unable to 
work.   While employment would undoubtedly be made more 
difficult by the veteran's service-connected bladder 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  In that 
regard, the Board notes that the January 2007 VA medical 
examination found some interference with activities of daily 
living, but did not find marked interference with employment.  

A July 2007 treatment record indicates that the veteran's 
treating physician was going to execute a letter for the 
veteran clearing him for employment.  An addendum to that 
note shows that the physician "misunderstood" the veteran's 
request for such a letter and instead provided further 
documentation of the symptoms discussed above.  The Board 
finds it instructive, however, that the treating physician 
felt that it was reasonable that the veteran could follow 
sedentary employment.    

Although the Board has taken the veteran's statements 
concerning the impact of the service-connected disability 
into consideration, it finds that the veteran's self-
assessment is outweighed by the objective medical evidence of 
record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

To the extent that the service-connected bladder condition 
would result in any occupational impairment, such potential 
occupational impairment is specifically contemplated in the 
30 percent rating the which has been assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].    Accordingly, the evidence of 
record shows that the veteran's service-connected condition 
does not present marked interference in employment, over and 
above the level for which he is already compensated.

In short, the evidence does not support the proposition that 
the veteran's neurogenic bladder condition presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).   Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating higher than 30 
percent is not available.  The benefit sought on appeal is 
accordingly denied.



2.  Entitlement to service connection of erectile 
dysfunction, claimed as secondary to the service-connected 
neurogenic bladder. 

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Analysis

The veteran asserts that he suffers from erectile dysfunction 
as a consequence of his neurogenic bladder condition.  

However, the veteran's volume or urology treatment records 
and two VA examinations do not include a diagnosis of 
erectile dysfunction or a reference to treatment for same.  
The Board acknowledges that the veteran asserted at the time 
of the August 2002 VA examination that he suffered from some 
difficulties with sexual function.  However, the veteran did 
not report erectile dysfunction, and no such diagnosis was 
rendered.  Moreover, a May 2002 treatment record documents 
that the veteran was able at that time to function sexually.  
No erectile dysfunction was noted at the January 2007 VA 
examination or in the treatment records.  

Throughout the three and a half years this claim has been 
pending, the veteran has had ample opportunity to submit 
evidence demonstrating the existence of the claimed 
condition.  He has also been repeatedly notified, including 
in the June 2004 VCAA letter, of the need to submit evidence 
of a current disability.  This he has not done.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Because the record contains no competent medical evidence 
diagnosing erectile dysfunction, service connection for that 
condition is not warranted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In short, for reasons expressed immediately above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
erectile dysfunction, claimed as secondary to the service-
connected neurogenic bladder.  The benefit sought on appeal 
is accordingly denied. 

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16 (2007).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. § 4.16 (2007).

Analysis

The veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected bladder disability has 
rendered him unemployable.  

As discussed immediately above, entitlement to TDIU must be 
evaluated on both a schedular and an extraschedular basis.  
For the reasons set out immediately below, the Board has 
determined that the veteran has not met the criteria for TDIU 
on either a schedular or an extraschedular basis.

Schedular basis

The veteran's only service-connected disability is neurogenic 
bladder disease.  
As has been discussed at length above, the condition is 
evaluated as 30 percent disabling.  Therefore, the veteran 
fails to meet the schedular criteria for consideration of a 
total rating based on individual unemployability due to 
having either one disability rated 60 percent disabling or 
having several service-connected disabilities with a combined 
70 percent disability rating.  See 38 C.F.R. § 4.16(a) 
(2007).

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Accordingly, the Board has considered 
whether the veteran's claim for TDIU should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, supra.

As discussed at length in connection with the increased 
rating issue above, the evidence of record does not show that 
the veteran's sole service-connected disability is so 
exceptional or unusual that it alone is sufficient to cause 
the veteran to be unemployable.  Although the veteran does 
not work, there is no indication that the unemployment is due 
to any special factors surrounding his service-connected 
disability, neurogenic bladder disease.  

The veteran is in receipt of SSA disability and was awarded a 
non-service connected pension due to unemployability.  
However, as was discussed above the contemporaneous records 
from that period of time indicate that the veteran's 
unemployability was due to residuals of a post-service motor 
vehicle accident.  There is nothing in the later record which 
indicates that the veteran is unemployable.  The January 2007 
VA examination did not find that the veteran's condition 
would render him unable to follow substantially gainful 
employment.  Further, despite the veteran's condition, the 
veteran's treating physician was willing to provide a letter 
clearing the veteran for employment in July 2007.

Accordingly, the objective medical evidence of record does 
not indicate that the veteran's service-connected disability 
in and of itself would compromise the veteran such that he 
would be unable to follow substantially gainful employment.  
Although the Board has taken the veteran's statements 
concerning the impact of the service-connected disability 
into consideration, it finds that the veteran's self-
assessment is outweighed by the objective medical evidence of 
record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Therefore, while not discounting the effect that the service-
connected disability would have on the veteran's 
employability, the Board finds that such are adequately 
compensated at the currently assigned level.  See Moyer, 
supra. (1992).

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The veteran's claim of 
entitlement to TDIU is accordingly denied.   


ORDER

Entitlement to an increased evaluation for the service-
connected bladder disability is denied.

Entitlement to service connection of erectile dysfunction, 
claimed as secondary to service-connected neurogenic bladder, 
is denied.  

Entitlement to TDIU is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


